DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 07/06/2021 Amendment submitted with RCE.
Claims 1-2, 4-6, 8-13, 16-18, 20-24 are pending and examined.  Claims 3, 7, 14-15, 19, 25-26 have been canceled. 

Claim Rejections - 35 USC § 112
Claims 1-2, 4-6, 8-13, 16-18, 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 2-8, specification does not describe recited limitations “… each impedance adjustment circuitry configured to provide a corresponding impedance to a received clock signal having a clock impedance; wherein the corresponding impedances of the plurality of impedance adjustment circuitries provide a combined impedance based on the clock impedance during a read operation directed to memory cells corresponding to one of the plurality of impedance adjustment circuitries”.  
The “received clock signal” is understood as one of the write clock signal WCK and complimentary write clock signal /WCK used during write operations as described in paragraph [0016] of the specification.  Neither WCK nor /WCK, but read clock signal RDQS is used during read operations as described in paragraph [0015].  
Applicant is kindly noticed that:
the RDQS is not received by the impedance adjustment circuitry of memory device, but sent from the memory device as shown in FIG. 1 and described in paragraph [0016] of the specification.
there is no description that the RQDS is derived from WCK and/or WCK, which means the impedance of RQDS has not been adjusted with the impedance adjustment circuitry for a read operations.  Therefore, claim 1 does not read on RQDS as the received clock signal.
access operations are interpreted as one of read operations, write operations, read and write operations.  Access operation does not necessary have a fixed interpretation of read and write operations as Applicant argued.
Same rejection applied for claim 17, lines 2-7.

Claims 1-2, 4-6, 8-13, 16-18, 20-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-8, a “received clock signal” is not used “during a read operation directed to memory cells” as claimed.  Applicant is kindly referred to paragraph #4 of this Office Action for detail explanation.
Same rejection applied for claim 17, lines 2-7.
	For purpose of examination, Examiner temporary does not consider limitations “during a read operation directed to memory cells corresponding to one of the plurality of impedance adjustment circuitries” as recited in claim 1, and “during a read operation directed to memory cells corresponding to the first memory device” as recited in claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-12, 17-18, 20-21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,274,860 to Koshizuka (hereafter Koshizuka).
Regarding independent claim 1, Koshizuka teaches a memory device (see FIG. 3), comprising: 
a plurality of impedance adjustment circuitries, each impedance adjustment circuitry configured to provide a corresponding impedance to a received clock signal having a clock impedance (Annotated FIG 3 shows four memory devices receiving data clock signals DQS7, /DQS7 at a time of write operation, see 2:29-35; FIG. 5 shows a termination resistance circuit 25 for each of the terminals DQ and DQS, see 10:62-67); 
wherein the corresponding impedances of the plurality of impedance adjustment circuitries provide a combined impedance based on the clock impedance (it is understood that combined impedance of 1st to 4th memory devices of annotated FIG. 3 should match the impedance of DQS7 line in order to prevent reflection of signal on DQS7 line for an optimal memory performance, see 12:12-37), and 
wherein the corresponding impedance of each of the plurality of impedance adjustment circuitries is an integer multiple of the clock impedance (FIG. 6: e.g. termination resistance of each of the memory devices is set to 120Ω in a write operation in 2R/2R DIMM configuration; the combined impedance of four parallel impedances of 120Ω is 30Ω, wherein 120Ω is an integer multiple of 30Ω).
Annotated FIG. 3

    PNG
    media_image1.png
    713
    605
    media_image1.png
    Greyscale

	Regarding dependent claim 2, Koshizuka teaches wherein the clock signal is a differential clock signal (Annotated FIG. 3: DQS7 and /DQS7, see 2:25-36).
	Regarding dependent claim 4, Koshizuka teaches wherein the clock signal comprises a data clock signal WCK (FIG. 3: DQS is data clock signal, see 2:25-36).
Regarding dependent claim 5, Koshizuka teaches a plurality of terminals, each of the plurality of terminals coupled to a corresponding one of the plurality of impedance matching circuitries and configured to receive the data clock signal WLK (Annotated FIG. 3: terminal corresponding to each the memory devices coupled to DQS7). 
Regarding dependent claim 6, Koshizuka implicitly teaches wherein the combined impedance is equivalent to the clock impedance when the plurality of impedance adjustment circuitries are connected to the received clock signal and in parallel with each another (the combined impedance should match the DQS7 impedance in order to prevent reflection of signal on DQS line, see 12:12-37).
Regarding dependent claim 10, Koshizuka teaches wherein a single semiconductor die comprises a plurality of impedance adjustment circuitry (because there is a termination resistance circuit 25 as shown in FIG. 5 for each of the terminals DQ and DQS, see 1:20-43 and 12:12-37).
Regarding dependent claim 11, Koshizuka teaches wherein a first semiconductor die comprises a first one of the plurality of impedance adjustment circuitries and a second memory die comprise a second one of the plurality of impedance adjustment circuitries (because there are four memory devices coupled to DQS7, /DQS, wherein each memory device comprises at least one terminal resistance circuit 25).
Regarding dependent claim 12, Koshizuka teaches wherein the corresponding impedances of the plurality of impedance adjustment circuitries are equal (termination resistance of each of the memory devices is set to 120Ω, see 12:25-26).
Regarding independent claim 17, Koshizuka teaches a method comprising: 
receiving a clock signal having a clock impedance at a first clock terminal of a first memory device (see annotated FIG. 3 above, wherein DQS7 line is seen having an impedance and inputted to the memory device at a time of write operation, see 2:29-35
receiving the clock signal having the clock impedance at a second clock terminal of a second memory device (see annotated FIG. 3 above); and 
adjusting a first impedance at the first clock terminal and a second impedance at the second clock terminal to provide a combined impedance that is based at least in part on the clock impedance (it is understood that combined impedance of 1st to 4th memory devices of annotated FIG. 3 should be adjusted to match the impedance of DQS7 line in order to prevent reflection of signal on DQS7 line for an optimal memory performance, see 12:12-37),
wherein each of the first impedance and the second impedance is an integer multiple of the clock impedance (FIG. 6: e.g. termination resistance of each of the memory devices is set to 120Ω in a write operation in 2R/2R DIMM configuration; the combined impedance of four parallel impedances of 120Ω is 30Ω, wherein 120Ω is an integer multiple of 30Ω).
Regarding dependent claim 18, Koshizuka teaches wherein the clock signal is a differential clock signal (Annotated FIG. 3: DQS7 and /DQS7, see 2:25-36).
Regarding dependent claim 20, Koshizuka teaches wherein the clock signal comprises a data clock signal WCK (FIG. 3: DQS is data clock signal, see 2:25-36).
Regarding dependent claim 21, Koshizuka teaches wherein receiving the clock signal at the first memory device comprises receiving the data clock signal WCK at a first terminal of the first memory device; and receiving the clock signal at the second memory device comprises receiving the data clock signal WCK at a second terminal of the second memory device (because there is a termination resistance circuit 25 as shown in FIG. 5 for each of the terminals DQ and DQS, see 1:20-43 and 12:12-37).
Regarding dependent claim 23, Koshizuka teaches wherein the first impedance is equivalent to the second impedance (because termination resistance of each of the memory devices is set to 120Ω, see 12:25-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koshizuka in view of in view of US 7,076,374 to Rogovin (hereafter Rogovin).
Koshizuka teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claim(s).
Regarding dependent claim 8, Rogovin teaches an impedance detection circuitry to detect the impedance of a line (FIG. 2: impedance measurement device 202).  
Since Koshizuka and Rogovin are both from the same field of endeavor, the purpose disclosed by Rogovin would have been recognized in the pertinent art of Koshizuka.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include an impedance measurement device as suggested in Rogovin to the memory device of Koshizuka in order to measure the unknown impedance(s) of the clock or other signals for better performance of the memory device.
	Regarding dependent claim 22, see rejection applied to claim 8 above.

Claims 13, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koshizuka.
Regarding dependent claim 13, Koshizuka teach the first impedance is equivalent to the second impedance, instead of different as recited in the claim.
However, it would have been obvious to one with ordinary skill in the art to realize that the values of first impedance Z0 and second impedance Z1 are open for selection as long as following equation is satisfied: 1/Z=(1/Z0+1/Z1)=Z0*Z1/(Z0+Z1), given Z is a fix number.
Regarding dependent claim 24, see rejection applied to claim 13 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-13, 16-18, 20-24 have been considered but not persuasive.
Since Applicant has disagreed with Examiner on the phrase “a received clock signal suggests it is the WCK (write clock) for write operation”, Examiner rephrase it as “a received clock signal is understood as the WCK (write clock) for write operation”.  Applicant is kindly referred to paragraph #4 above for details as how rejections of 35 U.S.C. 112(a), 112(b), 102(a)(1), 103 are made and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 3, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824